

116 S1670 IS: Care Across Generations Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1670IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Jones (for himself and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to establish a grant program for multigenerational
 activities for long-term care facilities.1.Short titleThis Act may be cited as the Care Across Generations Act.2.Competitive grant program for the funding of multigenerational programs in long-term care
 facilitiesPart A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding at the end the following:423.Competitive grant program for the funding of multigenerational programs in long-term care
 facilities(a)Establishment of grant programThe Assistant Secretary shall award grants, on a competitive basis, to eligible entities to—(1)operate a qualified child care facility within the long-term care facility operated by the eligible entity; and(2)coordinate multigenerational activities between the integrated qualified child care facility and long-term care facility.(b)ApplicationAn entity seeking a grant under this section shall submit an application to the Assistant Secretary at such time, in such manner, and accompanied by such information as the Assistant Secretary may reasonably require.(c)Evaluation and report(1)EvaluationEach eligible entity receiving a grant under this section shall evaluate—(A)the effectiveness of the entity in operating a qualified child care facility within a long-term care facility as required under subsection (a)(1);(B)the effectiveness of the mul­ti­gen­er­a­tion­al activities coordinated under subsection (a)(2); and(C)the impact on older individuals of the co-location and multigenerational activities carried out by the entity.(2)ReportEach eligible entity receiving a grant under this section shall, not later than 6 months after the expiration of the period for which the grant is in effect, submit a report to the Assistant Secretary containing the evaluation under paragraph (1).(d)Report to CongressNot later than 6 months after the Assistant Secretary receives all reports required under subsection (c)(2), the Assistant Secretary shall prepare and submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that assesses the evaluations contained in the reports required under subsection (c)(2). The report required of the Assistant Secretary under this subsection shall include, at a minimum—(1)the names and addresses of all eligible entities that received grants under this section;(2)a description of the methods such eligible entities used in operating qualified child care facilities within long-term care facilities as required under subsection (a)(1);(3)a description of the methods such eligible entities used in coordinating multigenerational activities required under subsection (a)(2);(4)a strategy for disseminating the findings resulting from the projects carried out through grants under this section; and(5)any policy change recommendations relating to operating qualified child care facilities within long-term care facilities.(e)DefinitionsAs used in this section:(1)Eligible entityThe term eligible entity means an organization operating a long-term care facility that submits an application meeting the requirements under subsection (b).(2)Multigenerational activityThe term multigenerational activity means an activity that provides an opportunity for interaction between two or more individuals of different generations.(3)Qualified child care facilityThe term qualified child care facility means a facility—(A)the principal use of which is to provide child care assistance, and(B)that meets the requirements of all applicable laws and regulations of the State or local government in which the facility is located, including with respect to the licensing of the facility as a child care facility.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2020 through 2025..